LENT, J.,
specially concurring.
I concur in the result reached by the majority, but I do not agree with the path taken by the majority.
ORAP 15.05 was effective March 1, 1985. The petition to review the ballot title provided by the Attorney General and filed with the Secretary of State was filed more than six months later on September 9,1985.
The petitioners for review of the title, who have moved for waiver of ORAP 15.05(3), are correct in asserting that the rule is not well drawn. ORAP 15.05(3) provides in pertinent part:
“The petition shall show proof of service on the following persons, if those persons participated in proposing, revising or in any manner affecting a state measure:
“(a) The ‘chief petitioner’ or ‘chief petitioners’ referred to in ORS 250.045;”
ORS 250.045(3) requires that there be at least one chief petitioner. That being so, I can envision no case in which the chief petitioner does not participate in proposing a state measure. The dependent clause is surplusage insofar as the chief petitioner or petitioners may be concerned.
Construing the rule and the statute together, I would hold that the chief petitioner or petitioners must always be served.
*338The motion to waive the rule1 requiring service on the chief petitioners was not made until after issuance of our opinion in PGE v. Roberts, 300 Or 148, 707 P2d 1229 (1985), on October 15, 1985. By that time, because the chief petitioners had no reason to believe otherwise, they had commenced circulation of initiative petitions bearing the title provided and filed by the Attorney General. The motion to waive is based on the contention that the statute does not require service and that the only two state officers mentioned in the statute participated in the proceedings that led to our decision on October 15,1985. The movants assert that it is this court’s duty to provide a proper title. Assuming that the assertion is that we are bound to discharge the duty imposed by statute, I agree. What the court might perceive as a proper title, however, could well depend, in any given case, on what input the court has. When all directly interested parties are not given a chance to advise the court of their respective positions, the court is obviously not “fully advised in the premises,” as the traditional form of order of a court on a motion recites.
The purpose of the rule is to make sure that the court is fully advised, and this court was not fully advised for failure of the movants to abide by the rule.
The legislature has recognized that exercise of the initiative power may be hindered, if not thwarted, if opponents of a proposed measure can delay the signature-gathering process. A statutory timetable to prevent this delay has been adopted. The Attorney General is required to provide a ballot title within 10 business days of the time the Secretary of State sends to the Attorney General copies of the prospective state measure to be initiated. ORS 250.065(2) and (3). A person who wishes to challenge the title provided by the Attorney General must do so within 20 days after the title is filed with the Secretary of State. ORS 250.085. The statute enjoins this court to act expeditiously. ORS 250.085(4). To discharge our duty with fairness to all, we desire the benefit of input from interested parties. They are not required to appear, but if they desire to do so, they should be afforded the opportunity to do so at a time that does not work to delay the signature-gathering process. The only opportunity to appear by the chief *339petitioners in this case had exactly the effect of delay by reason of the failure of movants to serve the chief petitioners as required by ORAP 15.05(3).
The majority warns that “in future cases” the movant will have to make a showing of want of prejudice to those not served. If that is a necessary prerequisite to waiver, and I believe that it is, I see no reason not to deny the motion to waive in this case because of movants’ failure to make even a prima facie showing of want of that prejudice.
I would deny the motion to waive the rule and hold that the failure to serve the chief petitioners denied to this court the opportunity to advise itself fully before certifying a title different from that filed by the Attorney General. I would withdraw that opinion and the title there certified. The result would be that the title provided by the Attorney General and filed with the Secretary of State, under which the chief petitioners began circulation, would stand.
Linde, J., joins in this separate opinion.

 We have authority to waive our rules, whether inherently or by reason of ORAP 9.25.